 1   JOHN K. SKOUSEN, SBN 192581
     jskousen@fisherphillips.com
 2   CHRISTOPHER M. AHEARN, SBN 239089
     cahearn@fisherphillips.com
 3   JOHN T. LAI, SBN 289949
     jlai@fisherphillips.com
 4   KATHERINE P. SANDBERG, SBN 301117
     ksandberg@fisherphillips.com
 5   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 6   Irvine, California 92614
     Telephone: (949) 851-2424
 7   Facsimile: (949) 851-0152

 8   Attorneys for Defendant, BALL METAL BEVERAGE CONTAINER CORP.

 9   MATTHEW R. EASON, SBN 160148
     matthew@capcitylaw.com
10   ERIN M. SCHARG, SBN 285311
     erin@capcitylaw.com
11   EASON & TAMBORNINI, ALC
     1234 H Street, Suite 200
12   Sacramento, CA 95814
     Telephone: (949) 438-1819
13   Facsimile: (949) 438-1820

14   Attorneys for Plaintiffs, ROBERT WESTFALL, DAVID E. ANDERSON, LYNN BOBBY, and
     DAVID ELLINGER
15

16                             UNITED STATES DISTRICT COURT

17               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

18

19   ROBERT WESTFALL, DAVID E.               Case No: 2:16-cv-02632-KJM-GGH
     ANDERSON, LYNN BOBBY, and
20   DAVID ELLINGER,                         JOINT STIPULATION REGARDING
                                             CLASS DISCOVERY AND TRIAL PLAN;
21                       Plaintiffs,         ORDER

22          v.

23   BALL METAL BEVERAGE
     CONTAINER CORP.,
24
                         Defendant.
25

26

27

28

     JOINT STIPULATION REGARDING CLASS DISCOVERY AND TRIAL PLAN; ORDER –
                             2:16-cv-02632-KJM-GGH
     FPDOCS 34420665.1
 1            Plaintiffs ROBERT WESTFALL, DAVID E. ANDERSON, LYNN BOBBY, DAVID

 2   ELLINGER (hereinafter, “Plaintiffs”), and Defendant BALL METAL BEVERAGE

 3   CONTAINER CORP. (hereinafter, “Defendant”) (hereinafter, collectively, the “Parties”),

 4   hereby stipulate as follows:

 5            WHEREAS, on August 20, 2018 the Court ordered the Parties to submit a briefing

 6   schedule on Defendant’s “Motion to Compel Plaintiff to Submit a Trial Plan and for Relief

 7   from 10-Deposition Limit” (ECF No. [76]) (hereinafter, the “Motion”) within fourteen (14)

 8   days;

 9            WHEREAS, on August 21, 2018 the Parties, though counsel, met and conferred by

10   telephone regarding a trial plan, and further discovery including class member depositions;

11            WHEREAS, Plaintiffs have agreed that a trial plan pursuant to Duran v. U.S. Bank, 59

12   Cal.4th 1 (2014) of some kind may be called for in this action, but it is premature to decide if

13   required, or to agree to its terms at this time;

14            WHEREAS, the Parties agree that additional discovery, including class member

15   depositions, is warranted but the exact scope and nature of such discovery depends to some

16   degree on the Court’s resolution of Plaintiffs’ pending Motion for Reconsideration (ECF No.

17   [59]);

18            NOW THEREFORE, the Parties stipulate as follows:

19           It is not necessary to proceed with the Motion at this time (subject to Defendant’s

20            ability to re-submit such a motion in the future if necessary);

21           Within fourteen (14) days of the Court’s ruling on the Motion for Reconsideration,

22            Defendant will provide Plaintiffs with a proposed class discovery plan, to include

23            proposals regarding the number, length, and anticipated topics of class member

24            depositions;

25           Within fourteen (14) days of receiving Defendant’s plan, Plaintiffs will give a written

26            response indicating whether they agree to the plan or whether, if they dispute any

27            aspect of it, and the factual basis for any such dispute;

28       As necessary, the Parties will obtain input from experts qualified in relevant subject
                                                   1
     JOINT STIPULATION REGARDING CLASS DISCOVERY AND TRIAL PLAN; ORDER –
                                     2:16-cv-02632-KJM-GGH
     FPDOCS 34420665.1
 1             matters (such as statistics) in developing their discovery plan proposals;

 2            Following Plaintiffs’ response, the Parties will further confer, if needed, and within

 3             fourteen (14) days of such response will file a joint report to the Court regarding the

 4             aspects of a discovery plan that are agreed-upon, as well as a description of any

 5             disputes that the Parties desire to submit to the Court for resolution;

 6            As part of the Parties’ joint submission, they will propose a schedule for completing

 7             such discovery, including any modifications to the present pre-trial schedule that may

 8             be needed;

 9            During the course of such additional discovery, the Parties will confer regarding a

10             reasonable time for Plaintiffs to provide a “trial plan” if one is agreed as being needed,

11             and whether any motions are required in such regard; and

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                        2
     JOINT STIPULATION REGARDING CLASS DISCOVERY AND TRIAL PLAN; ORDER –
                             2:16-cv-02632-KJM-GGH
     FPDOCS 34420665.1
 1         The Parties’ proposals regarding such discovery plans will be for purposes of discovery

 2          only, and shall be without prejudice as to the Parties’ ability to seek appropriate relief

 3          from the Court to modify such plans, to seek additional discovery, to seek protective

 4          orders, for Plaintiffs to take the position that no “trial plan” is needed, for Defendant to

 5          seek to compel a “trial plan”, for Defendant to dispute the validity or adequacy of any

 6          “trial plan” (or lack thereof) under applicable law and/or for Defendant to take the

 7          position that any certified class in this action should be modified or de-certified, or for

 8          the Parties to seek any other appropriate relief.

 9    Dated: August 22, 2018                           FISHER & PHILLIPS LLP
10

11                                              By:    /s/ Christopher M. Ahearn
                                                       JOHN K. SKOUSEN
12                                                     CHRISTOPHER M. AHEARN
                                                       JOHN T. LAI
13                                                     KATHERINE P. SANDBERG
14                                                     Attorneys for Defendant
                                                       BALL METAL BEVERAGE CONTAINER
15                                                     CORP.

16    Dated: August 22, 2018                           EASON & TAMBORNINI, ALC
17

18                                              By:    /s/ Matthew R. Eason (as authorized on
                                                       August 22, 2018)
19                                                     MATTHEW R. EASON
                                                       ERIN M. SCHARG
20                                                     Attorneys for Plaintiffs ROBERT
                                                       WESTFALL, DAVID E. ANDERSON,
21
                                                       LYNN BOBBY, and DAVID ELLINGER
22

23

24

25

26

27

28
                                        3
     JOINT STIPULATION REGARDING CLASS DISCOVERY AND TRIAL PLAN; ORDER –
                             2:16-cv-02632-KJM-GGH
     FPDOCS 34420665.1
 1                                               ORDER

 2          Pursuant to the foregoing stipulation and joint report, and good cause appearing

 3   therefor, IT IS ORDERED that:

 4         Defendant’s Motion (ECF No. [76]) is deemed withdrawn, without prejudice for

 5          Defendant to seek similar or related relief in the future;

 6         Within fourteen (14) days of the Court’s ruling on Plaintiffs’ pending Motion for

 7          Reconsideration (ECF No. [59], Defendant shall provide Plaintiffs with a proposed

 8          class discovery plan, to include proposals regarding the number, length, and

 9          anticipated topics of class member depositions;

10         Within fourteen (14) days of receiving Defendant’s plan, Plaintiffs shall give a written

11          response indicating whether they agree to the plan or whether, if they dispute any

12          aspect of it, and the factual basis for any such dispute;

13         As necessary, the Parties shall obtain input from experts qualified in relevant subject

14          matters (such as statistics) in developing their discovery plan proposals;

15         Following Plaintiffs’ response, the Parties shall further confer, if needed, and within

16          fourteen (14) days of such response shall file a joint report to the Court regarding the

17          aspects of a discovery plan that are agreed-upon, as well as a description of any

18          disputes that the Parties desire to submit to the Court for resolution;

19         As part of the Parties’ joint submission, they shall propose a schedule for completing

20          such discovery, including any modifications to the present pre-trial schedule that may

21          be needed;

22         During the course of such additional discovery, the Parties shall confer regarding a

23          reasonable time for Plaintiffs to provide a “trial plan” if one is agreed as being needed,

24          and whether any motions are required in such regard; and

25         The Parties’ proposals regarding such discovery plans will be for purposes of discovery

26          only, and shall be without prejudice as to the Parties’ ability to seek appropriate relief

27          from the Court to modify such plans, to seek additional discovery, to seek protective

28        orders, for Plaintiffs to take the position that no “trial plan” is needed, for Defendant to
                                                     1
       [PROPOSED] ORDER RE JOINT STIPULATION REGARDING CLASS DISCOVERY
                           AND TRIAL PLAN – 2:16-cv-02632-KJM-GGH
     FPDOCS 34420665.1
 1          seek to compel a “trial plan”, for Defendant to dispute the validity or adequacy of any

 2          “trial plan” (or lack thereof) under applicable law and/or for Defendant to take the

 3          position that any certified class in this action should be modified or de-certified, or for

 4          the Parties to seek any other appropriate relief.

 5   DATED: January 14, 2019.
 6

 7
                                                     UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
       [PROPOSED] ORDER RE JOINT STIPULATION REGARDING CLASS DISCOVERY
                     AND TRIAL PLAN – 2:16-cv-02632-KJM-GGH
     FPDOCS 34420665.1
